State of New York
                     Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: July 17, 2014                       105736
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                       MEMORANDUM AND ORDER

SKELLY A. CROWELL,
                    Appellant.
________________________________


Calendar Date:   June 6, 2014

Before:   Lahtinen, J.P., Stein, Egan Jr., Devine and Clark, JJ.

                               __________


     John A. Cirando, Syracuse, for appellant.

      Mary E. Rain, District Attorney, Canton (Patricia C.
Campbell of counsel), for respondent.

                               __________


Lahtinen, J.P.

      Appeal from a judgment of the County Court of St. Lawrence
County (Richards, J.), rendered January 7, 2013, which revoked
defendant's probation and imposed a sentence of imprisonment.

      Upon his guilty plea to failing to register as a sex
offender (see Correction Law §§ 168-f, 168-t), defendant was
sentenced to five years of probation on August 27, 2012.
Thereafter a violation of probation petition was filed and, on
December 20, 2012, defendant admitted to all of the alleged
probation violations and was remanded to jail for a treatment
evaluation. It was agreed that if the treatment evaluation
recommended inpatient treatment, defendant would be released for
such treatment and, if successful, be eligible to be placed back
on extended probation. However, if outpatient treatment were
                              -2-                105736

recommended, County Court informed defendant that it would impose
a prison sentence of up to four years. After a recommendation
for inpatient treatment, the court ordered defendant's release to
the supervision of the St. Lawrence County Probation Department
on the condition that he admit himself to inpatient treatment and
successfully complete treatment. On January 4, 2013, a uniform
court report was submitted to the court alleging that defendant
had violated the conditions of his release by being
administratively discharged that day from the treatment center
for sexually harassing another patient. At sentencing, after
defendant acknowledged that he failed to comply with the
condition of release that required him to successfully complete
inpatient treatment, County Court vacated defendant's probation
and sentenced him to a prison term of 1a to 4 years. Defendant
appeals.

      We affirm. To the extent that defendant's contention that
his admissions to the allegations contained in the violation of
probation petition were not voluntary, knowing or intelligent is
preserved, the record reflects that defendant's counseled
admissions were freely entered, after advisement of his rights,
an opportunity to confer with his counsel and an explicit waiver
of his right to a hearing (see People v Diaz, 26 AD3d 644, 645
[2006], lv denied 7 NY3d 755 [2006]). Defendant's admitted
failure to successfully complete inpatient treatment established
a breach of that condition of release and supports the sentencing
court's imposition of the enhanced sentence (see People v Outley,
80 NY2d 702, 712-713 [1993]; People v McDevitt, 97 AD3d 1039,
1040-1041 [2012], lv denied 20 NY3d 987 [2012]). Defendant's
argument that an updated presentence investigation report was
required before resentencing him to prison is not preserved (see
People v Alexander, 110 AD3d 1111, 1111-1112 [2013], lv denied 22
NY3d 1154 [2014]; People v Warriner, 98 AD3d 1190, 1191 [2012]),
and we find no abuse of discretion or extraordinary circumstances
to warrant a reduction of the sentence (see People v Alexander,
110 AD3d at 1112; People v Haddock, 80 AD3d 885, 887 [2011], lv
denied 16 NY3d 831 [2011]).

     Stein, Egan Jr., Devine and Clark, JJ., concur.
                        -3-                  105736

ORDERED that the judgment is affirmed.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court